{¶ 44} I respectfully dissent because the court's contempt order accurately defined how the piles of scrap should be removed and gave adequate notice of that part of the property covered by the order.
 {¶ 45} In Superior Sav. Assn. v. ClevelandCouncil of Unemployed Workers (1986), 27 Ohio App.3d 344,27 OBR 402, 501 N.E.2d 91, we stated that Civ. R. 65(D) requires that an injunctive order be specific and detailed enough to give adequate notice of the requirements imposed and not be too vague to be understood. "Adequate notice" under Civ. R. 65(D) is that which an ordinary person reading the order would understand as being proscribed or prohibited. Planned Parenthood Assn. v.Project Jericho (Feb. 8, 1989), Hamilton App. No. C-860550,1989 WL 9312. *Page 77 
 {¶ 46} Employing the ordinary-person standard used in Civ. R. 65(D) shows that the court's injunction was not so vague that Cleveland Scrap could not be expected to understand what area described as the hilltop was subject to the contempt order. The hilltop was described by the certificate of occupancy as "7.6 acres for processing  recycling scrap metals." The certificate also described the zoned property as "general industry." These descriptions were part of the legal description of the land, and were clear enough to inform the ordinary person of the area covered by the injunction. In fact, this 7.6 acres of land corresponded exactly to the land covered by Abrams's request for a variance. Any ordinary person would have known exactly what land was encompassed by the court's order.
 {¶ 47} Even if this language were somehow vague, Cleveland Scrap waived the right to raise it on appeal because it did not at any time in the proceedings challenge the actual area defined by the court's order. As the city notes, the court very early on found that none of the parties had any questions about what part of the land was covered by the original certificate of occupancy to conduct scrap operations. By not raising an objection at that time, Abrams and Cleveland Scrap have waived the right to assert error on appeal.
 {¶ 48} I would also find that the injunction is not vague as to the requirement that the scrap piles be reduced by 20 percent. The city's ordinances require a minimum seven-foot-high fence and further provide that scrap materials can be piled no higher than three feet over the top of the fence. Cleveland Scrap used seven-foot-tall fences, and the pictorial evidence suggests that some of the piles were close to 20 feet tall. Regardless whether the initial 20-foot-high pile had to be reduced in equal 20 percent increments from the initial measurement, or whether each succeeding reduction had to be 20 percent from the previous reduction, the incremental numbers are so closely matched that any differences between them would be so minimal as to be of no practical legal effect. No ordinary person could be confused by the court's order. *Page 78